Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The prior art of record (in particular US 20180241998 A1-Chen et al (Hereinafter referred to as “Chen”) does not disclose, with respect to claim 1, wherein the interpolation filtering comprises using at least one sample value of an integer sample position located inside a window and a padded sample value for an integer sample position located outside the window, [[and]] wherein the padded sample value is based on at least one sample value of a sample located inside the window, and wherein the window is defined as an extension by a number of rows and a number of columns of a block located on a position of the initial motion vector.as claimed.  Rather, Chen discloses an encoding apparatus for determining a predictor for encoding a block of a video image (Fig. 2), the encoding apparatus comprising:  a non-transitory memory storing instructions ([0049]; and a processor ([0052])configured to execute the instructions to: obtain an initial motion vector for the block ([0078], using motion vectors; [0132], derive initial MV; [0192], derive MV); perform a search to obtain a refined motion vector for the block based on the initial motion vector ([0079], motion vector refinement; [0132], refine motion information based on initial derived MV; ([0192], refine derived MV. The examiner notes that this method is routine video coding. One of ordinary skilled in the art would understand that the in order to obtain any type of motion vector, a basic search must be done during motion estimation. After the search, during motion compensation, is where a predictor for the block is generated. For example, [0091], discloses performing a motion search to find a motion vector. [0093], which is after the search generates a predictive block based on the motion information. Also, [0132] discloses refining motion information by conducting a local search based on the initial motion vectors); and determine, after the search, a predictor for the block according to the refined motion vector ([0193], predict using the derived motion information; The examiner notes that this method is routine video coding. One of ordinary skilled in the art would understand that the in order to obtain any type of motion vector, a basic search must be done during motion estimation. After the search, during motion compensation, is where a predictor for the block is generated. For example, [0091], discloses performing a motion search to find a motion vector. [0093], which is after the search generates a predictive block based on the motion information. Also, [0132] discloses refining motion information by conducting a local search based on the initial motion vectors) using interpolation filtering with an interpolation filter ([0109], interpolation filters), wherein the interpolation filtering comprises using at least one sample value of an integer sample position located inside a window ([0091], interpolate at full pixel position; [0109], integer pixels)) and a padded sample value for an integer sample position located outside the window is used, and wherein the padded sample value is based on at least one sample value of a sample located inside the window ([0188], wherein padding pixels outside of a window in fig 17. Interpolation based on an interpolation filter is used throughout the entire reference. For. Example, [0091], discloses a video encoder to interpolate values at integer positions. [0109], discloses performing interpolation based on interpolation filters which are also used by the video encoders. Chen discloses in [0152], interpolating sample values with an interpolation filter. Chen further discloses [0188] wherein the video coder may perform a filtering process. It is clear that the applicant fails to look at the reference as a whole. The low pass filter presented in [0188] is merely an example of a filtering process and is not an exhaustive list. Throughout the entire reference, the video coder also refers to an interpolation filter which also may be used in said filtering process in [0188] to pad pixels outside of a window).
 mutatis mutandis.  Accordingly, claims 1-23 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487